DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 13-19, drawn to a photovoltaic module, classified in H01L51/44.
Group II, claims 20-27, drawn to method of manufacturing a photovoltaic module, classified in H01L51/42.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. 
The common technical feature between Group I and Group II is as follows: Photovoltaic module comprising a plurality of multijunction photovoltaic cells, at least one of said multijunction photovoltaic cells comprising: a first photovoltaic sub-cell extending over a first predetermined area; a second photovoltaic sub-cell provided on said first photovoltaic sub-cell and in electrical connection therewith, said second photovoltaic sub-cell extending over a 

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in MORAD (US 20150349702 A1) in view of SINHA (US 20090120493 A1). 
MORAD teaches photovoltaic module (see the solar module, see Figs. 5D, 8C and Figs. 1, 2) comprising a plurality of multijunction photovoltaic cells (see the plurality of super cells 100 comprising a plurality of solar cells 10, see Figs. 5D, 8C; Regarding “multijunction”, SINHA discloses a multi-junction solar cell, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the multi-junction solar cell for the solar cell in the device of MORAD as taught by SINHA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).), at least one of said multijunction photovoltaic cells comprising: a first photovoltaic sub-cell extending over a first predetermined area (see the second solar cell 10 from the left in Fig. 8C, which is extending over a first predetermined area) (see Fig. 8C); a second photovoltaic sub-cell provided on said first photovoltaic sub-cell (see the first solar cell 10 from the left in Fig. 8C, which is provided on the second solar cell 10 from the left in Fig. 8C) and in electrical connection therewith (see Fig. 8C), said second photovoltaic sub-cell extending over a second predetermined area which is smaller than said first predetermined area (The 

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726